Name: Commission Regulation (EC) No 775/2004 of 26 April 2004 amending Annex I to Regulation (EC) No 304/2003 of the European Parliament and of the Council concerning the export and import of dangerous chemicals (Text with EEA relevance)
 Type: Regulation
 Subject Matter: chemistry;  deterioration of the environment;  trade
 Date Published: nan

 Avis juridique important|32004R0775Commission Regulation (EC) No 775/2004 of 26 April 2004 amending Annex I to Regulation (EC) No 304/2003 of the European Parliament and of the Council concerning the export and import of dangerous chemicals (Text with EEA relevance) Official Journal L 123 , 27/04/2004 P. 0027 - 0030Commission Regulation (EC) No 775/2004of 26 April 2004amending Annex I to Regulation (EC) No 304/2003 of the European Parliament and of the Council concerning the export and import of dangerous chemicals(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 304/2003 of the European Parliament and of the Council of 28 January 2003 concerning the export and import of dangerous chemicals(1), and in particular Article 22(1) thereof,Whereas:(1) Regulation (EC) No 304/2003 implements the Rotterdam Convention on the Prior Informed Consent Procedure (PIC procedure) for Certain Hazardous Chemicals and pesticides in International Trade, signed on 11 September 1998 and approved by the Community by Council Decision 2003/106/EC(2).(2) Annex I to Regulation (EC) No 304/2003 consists of three parts containing, respectively, the list of chemicals subject to the export notification procedure, the list of chemicals qualifying for PIC notification and the list of chemicals subject to the PIC procedure in accordance with the Rotterdam Convention.(3) In the light of Commission Decisions 2004/141/EC(3), 2004/248/EC(4), 2004/140/EC(5) and 2004/247/EC(6), taken within the framework of Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market(7), which ban or severely restrict the chemicals amitraz, atrazine, fenthion and simazine respectively, these chemicals should be added to the lists of chemicals contained in Parts 1 and 2 of Annex I to Regulation (EC) No 304/2003.(4) The chemicals nonylphenol and nonylphenol ethoxylate are severely restricted for industrial use by Directive 2003/53/EC of the European Parliament and of the Council of 18 June 2003 relating to restrictions on the marketing and use of certain dangerous substances and preparations(8). Furthermore, pursuant to Commission Regulation (EC) No 2076/2002 of 20 November 2002 extending the time period referred to in Article 8(2) of Council Directive 91/414/EEC and concerning the non-inclusion of certain active substances in Annex I to that Directive and the withdrawal of authorisation for plant protection products containing these substances(9), nonylphenol ethoxylate has been excluded from Annex I to Directive 91/414/EEC and authorisations for plant protection products containing it were to be withdrawn by 25 July 2003. Accordingly, both chemicals should be added to the list of chemicals contained in Parts 1 and 2 of Annex I to Regulation (EC) No 304/2003.(5) At its 10th session from 17 to 21 November 2003, the Intergovernmental Negotiating Committee (INC) for the Convention decided that the chemicals DNOC and the asbestos fibres amosite, antophyllite, actinolite and tremolite should also be subject to the interim PIC procedure. Accordingly, these substances should be added to the list of chemicals contained in Part 3 of Annex I to Regulation (EC) No 304/2003 and the existing entries in Parts 1 and 2 should be amended.(6) At the same session, the INC decided that the dustable powder formulations containing a combination of benomyl at or above 7 per cent, carbofuran at or above 10 per cent and thiram at or above 15 per cent should also become subject to the interim PIC procedure. Accordingly such formulations should also be added to the list of chemicals contained in Parts 1 and 3 of Annex I to Regulation (EC) No 304/2003.(7) Annex I to Regulation (EC) No 304/2003 should therefore be amended accordingly.(8) The measures provided for in this Regulation are in accordance with the opinion of the Committee set up pursuant to Article 29 of Council Directive 67/548/EEC(10),HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 304/2003 is amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 April 2004.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 63, 6.3.2003, p. 1. Regulation as amended by Commission Regulation (EC) No 1213/2003 (OJ L 169, 8.7.2003, p. 27).(2) OJ L 63, 6.3.2003, p. 27.(3) OJ L 46, 17.2.2004, p. 35.(4) OJ L 78, 16.3.2004, p. 53.(5) OJ L 46, 17.2.2004, p. 32.(6) OJ L 78, 16.3.2004, p. 50.(7) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2004/30/EC (OJ L 77, 13.3.2004, p. 50).(8) OJ L 178, 17.7.2003, p. 24.(9) OJ L 319, 23.11.2002, p. 3.(10) OJ L 196, 16.8.1967, p. 1. Directive as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36).ANNEXAnnex I to Regulation (EC) No 304/2003 is amended as follows:1. Part 1 is amended as follows:(a) the following entries are added:">TABLE>"(b) the entry for asbestos fibres is replaced by the following:">TABLE>"(c) the entry for DNOC is replaced by the following:">TABLE>"2. Part 2 is amended as follows:(a) the following entries are added:">TABLE>"(b) the following entry is deleted:">TABLE>"(c) the entry for asbestos fibres is replaced by the following:">TABLE>"3. Part 3 is amended as follows:(a) the following entries are added:">TABLE>"(b) the following entry is deleted:">TABLE>"